UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 13-7993


CHARLIE MATTHEWS,

                Plaintiff - Appellant,

          v.

VALERIE MURRAY; DR. COLIN OTTEY; WILLIAM BEEMAN; GREG FLURY;
LISA SCHINDLER,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Richard D. Bennett, District Judge.
(1:13-cv-00059-RDB)


Submitted:   February 27, 2014              Decided:   March 5, 2014


Before NIEMEYER, KING, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Charlie Matthews, Appellant Pro Se.           Michelle Jacquelyn
Marzullo, Richard P. Seitz, MARKS, O’NEILL, O’BRIEN, DOHERTY &
KELLY, P.C., Towson, Maryland; Gina Marie Smith, MEYERS, RODBELL
& ROSENBAUM, PA, Riverdale, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Charlie      Matthews    appeals    the   district    court’s    order

denying relief on his 42 U.S.C. § 1983 (2006) complaint.                        We

have     reviewed   the     record     and     find    no   reversible      error.

Accordingly, we affirm for the reasons stated by the district

court.     Matthews v. Murray, No. 1:13-cv-00059-RDB (D. Md. Dec.

4, 2013).     We dispense with oral argument because the facts and

legal    contentions      are   adequately     presented     in   the   materials

before    this   court    and   argument     would    not   aid   the   decisional

process.



                                                                          AFFIRMED




                                        2